DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 9/27/22.
Claims 1-20 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 8/25/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 102


The following is a quotation of 35 U.S.C. 102(a)(1)/(a)(2) which forms the basis for all obviousness rejections set forth in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 is/are rejected under 35 U.S.C. 102 (a)(2) as being unpatentable over Goldstein (U.S. Pub. No. 20220057519 A1).
Regarding to claim 15:

15. Goldstein teach a method of identification by a transmitter, comprising: modulating an infrared light source with a unique pattern (Goldstein [0627] FIG. 40 spatial light modulator (SLM), or similar optical element, which may further narrow a transmitted wavelength range, modify the shape or pattern, modify the polarization, modify the wavefront, or affect other properties of the active light source. Wavelength of light may be outside the range of visible light; for instance, and without limitation, wavelength may be in the infrared range as described above) to create a modulated light pattern (Goldstein [0072] light source may cast a modulated illumination in a near-infrared (NIR) or short-wave infrared (SWIR) spectrum onto a scene, and then record an indirect measurement of the time it takes the light to travel from the light source to a portion of the scene and back using phase and/or interferometric comparison; phase comparison may, without limitation, be performed by comparing a phase of returning light to a phase of a reference beam separated from transmitted light using a beam splitter.) configured to identify an unmanned aerial vehicle (UAV); and (Goldstein [0373] apparatus may be used to aim at and/or detect drones)
sending the modulated light pattern to a receiver. (Goldstein [0072] light source may cast a modulated illumination in a near-infrared (NIR) or short-wave infrared (SWIR) spectrum onto a scene, and then record an indirect measurement of the time it takes the light to travel from the light source to a portion of the scene and back using phase and/or interferometric comparison; phase comparison may, without limitation, be performed by comparing a phase of returning light to a phase of a reference beam separated from transmitted light using a beam splitter. Goldstein [0627] FIG. 40 active light source may transmit light in a narrow band of wavelengths; for instance, active light source may transmit light that is substantially monochromatic. In embodiment, light transmitted by active light source may pass through a dichroic filter, polarizing filter, diffractive optical element, meta-material, spatial light modulator (SLM), or similar optical element, which may further narrow a transmitted wavelength range, modify the shape or pattern, modify the polarization, modify the wavefront, or affect other properties of the active light source. Wavelength of light may be outside the range of visible light; for instance, and without limitation, wavelength may be in the infrared range as described above)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (U.S. Pub. No. 20210164785 A1), in view of Nevins (U.S. Pub. No. 20220051483 A1).

Regarding to claim 1:

1. Dooley teach an apparatus for controlling camera systems and illumination systems, comprising: a depth camera system; (Dooley [0060] FIG. 3C provides activity time windows for a flood infrared illumination source interval, an infrared depth camera exposure interval)
a vision camera system; and (Dooley [0089] FIG. 2 is a side view illustration of a mobile robot 100 including a visual positioning system as disclosed herein with first and second infrared cameras 101, 102 (having associated first and second infrared illumination sources, respectively (not shown)) with overlapping fields of view)

Dooley FIG. 1-3. [0070] teach first infrared camera may be utilized in conjunction with the flood infrared illumination source for localization of the mobile device within an environment, and a second infrared camera (e.g. a depth camera) may be utilized in conjunction with the structured infrared illumination source to illuminate objects for detection and mapping of obstacles (both static and dynamic) in the environment. Images obtained by the first infrared camera may be used to create a visual Simultaneous Localization and Mapping (visual SLAM) map of an environment of the mobile device. Coordination of the camera(s) and illumination sources, and selection of the camera(s) and output intensity of at least the flood infrared illumination source, provides consistent exposure of images to enable localization and navigation of the mobile device using a single visual SLAM map in a variety of environmental lighting conditions. Dooley do not explicitly teach a microcontroller unit in communication with the depth camera system and the vision camera system.

However Nevins teach a microcontroller unit in communication with the depth camera system and the vision camera system. (Nevins [0039] the spatial mapping camera 300 may include the following features: depth camera access and mode control (a passive IR mode, plus wide and narrow field-of-view depth modes); RGB camera access and control (for example, exposure and white balance); a motion sensor (gyroscope and accelerometer) access; synchronized depth-RGB camera streaming with configurable delay between cameras; external device synchronization control with configurable delay offset between devices; camera frame meta-data access for image resolution, timestamp, etc.; and device calibration data access. [0046] In another embodiment, as shown in FIG. 2, the headset 102 and the spatial mapping camera 300 may utilize a physical calibration tool 700 to calibrate and align 3D coordinates with the 3D contours of the exposed bone 400 or anatomy. The calibration tool 700 may include a specially designed calibration pattern 702 than may be scanned by the headset 102 and/or the spatial mapping camera 300, which can then send the corresponding calibration data to the computer system 200 which can then use the calibration data to provide accurate coordinates to the headset 102 to identify where to drill, cut, or otherwise prepare the bone 400.)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dooley, further incorporating Nevins in video/camera technology. One would be motivated to do so, to incorporate a microcontroller unit in communication with the depth camera system and the vision camera system. This functionality will improve efficiency.

Regarding to claim 2:

2. Dooley teach the apparatus of claim 1, in which the microcontroller unit controls separate triggers for the depth camera system and the vision camera system. (Dooley Fig. 3A – i1 and i2 are separate trigger depth camera system and the vision camera and are square wave pulsed which means it has start and stop time)

Alternatively, Nevins teach in which the microcontroller unit controls separate triggers for the depth camera system and the vision camera system. (Nevins [0039] the spatial mapping camera 300 may include the following features: depth camera access and mode control (a passive IR mode, plus wide and narrow field-of-view depth modes); RGB camera access and control (for example, exposure and white balance); a motion sensor (gyroscope and accelerometer) access; synchronized depth-RGB camera streaming with configurable delay [separate triggers] between cameras; external device synchronization control with configurable delay offset between devices; camera frame meta-data access for image resolution, timestamp, etc.; and device calibration data access.)

Regarding to claim 3:

3. Dooley teach the apparatus of claim 2, Dooley do not explicitly teach in which the microcontroller unit triggers all cameras in the depth camera system and/or the vision camera system to start exposure at a same time.

However Nevins teach in which the microcontroller unit triggers all cameras in the depth camera system and/or the vision camera system to start exposure at a same time. (Nevins [0039] the spatial mapping camera 300 may include the following features: depth camera access and mode control (a passive IR mode, plus wide and narrow field-of-view depth modes); RGB camera access and control (for example, exposure and white balance); a motion sensor (gyroscope and accelerometer) access; synchronized depth-RGB camera streaming with configurable delay [separate triggers] between cameras; external device synchronization control with configurable delay offset between devices; camera frame meta-data access for image resolution, timestamp, etc.; and device calibration data access. When configurable delay is zero, cameras are triggered at the same time)

Regarding to claim 4:

4. Dooley teach the apparatus of claim 2, Dooley do not explicitly teach in which the microcontroller unit triggers all cameras in the depth camera system and/or the vision camera system to end exposure at different times.

However Nevins teach in which the microcontroller unit triggers all cameras in the depth camera system and/or the vision camera system to end exposure at different times. (Nevins [0039] the spatial mapping camera 300 may include the following features: depth camera access and mode control (a passive IR mode, plus wide and narrow field-of-view depth modes); RGB camera access and control (for example, exposure and white balance); a motion sensor (gyroscope and accelerometer) access; synchronized depth-RGB camera streaming with configurable delay [separate triggers] between cameras; external device synchronization control with configurable delay offset between devices; camera frame meta-data access for image resolution, timestamp, etc.; and device calibration data access. When configurable delay is different, cameras are triggered at the different time)

Regarding to claim 5:

5. Dooley teach the apparatus of claim 1, in which the microcontroller unit triggering the depth camera system and the vision camera system uses a different illumination system for each of the depth camera system and the vision camera system. (Dooley [0027] the at least one camera comprises a first camera and a second camera; the first infrared illumination source is configured to provide substantially non-structured, flood illumination of an environment within a field of view of the first camera during a first illumination interval; the second infrared illumination source is configured to provide the structured infrared illumination pattern in an environment within a field of view of the second camera during a second illumination interval; the first camera comprises the first exposure interval; the second camera comprises the second exposure interval; and at least a portion of the field of view of the second camera overlaps with the field of view of the first camera. In certain embodiments, the flood infrared illumination source is inactive during the second exposure interval)

Regarding to claim 6:

6. Dooley teach the apparatus of claim 5, in which the microcontroller unit triggers the depth camera system and/or the vision camera system such that exposure times for the depth camera system the vision camera system do not overlap. (Dooley Fig. 3A shows first camera as depth and second camera as vision camera and both has different exposure time)

Regarding to claim 8:

8. Dooley teach a method of controlling camera systems and illumination systems, comprising: triggering a first camera system (Dooley Fig. 1 - 21) to start exposing; (Dooley Fig. 3A – i2 is square wave pulsed which means it has start and stop time)
triggering a first illumination system (Dooley Fig. 1 - 21) to illuminate an exposure of the first camera system; (Dooley Fig. 3A – i2 is square wave pulsed which means it has start and stop time)

stopping the first camera system and the first illumination system at a first later time; (Dooley Fig. 3A – i2 is square wave pulsed which means it has start and stop time)
triggering a second camera system (Dooley Fig. 1 - 22) to start exposing; (Dooley Fig. 3A – i1 is square wave pulsed which means it has start and stop time)
triggering a second illumination system (Dooley Fig. 1 - 22) to illuminate an exposure of the second camera system; and (Dooley Fig. 3A – i1 is square wave pulsed which means it has start and stop time)
stopping the second camera system and the second illumination system at a second later time. (Dooley Fig. 3A – i1 is square wave pulsed which means it has start and stop time)
waiting a selected time interval; (Dooley Fig. 3A – shows space between i1 and i2 which is waiting time. [0008] coordination of the camera(s) and illumination sources, and selection of the camera(s) and output intensity of at least the flood infrared illumination source)

Dooley do not explicitly teach waiting a selected time interval;

However Nevins teach waiting a selected time interval; (Nevins [0039] the spatial mapping camera 300 may include the following features: depth camera access and mode control (a passive IR mode, plus wide and narrow field-of-view depth modes); RGB camera access and control (for example, exposure and white balance); a motion sensor (gyroscope and accelerometer) access; synchronized depth-RGB camera streaming with configurable delay between cameras; external device synchronization control with configurable delay offset between devices; camera frame meta-data access for image resolution, timestamp, etc.; and device calibration data access)

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (U.S. Pub. No. 20210164785 A1), in view of Nevins (U.S. Pub. No. 20220051483 A1), further in view of Pawliczek (U.S. Pub. No. 20210009283 A1).

Regarding to claim 7:

7. Dooley teach the apparatus of claim 1, Dooley do not explicitly teach further comprising an illumination enable unit to selectively turn and off illumination systems as directed by a flight controller.

However Pawliczek teach further comprising an illumination enable unit to selectively turn and off illumination systems as directed by a flight controller. (Pawliczek [0009] The control unit is configured to effect a coordinated control of the plurality of light sources of the rotor blades of the plurality of rotors. In particular, the control unit is configured to switch the plurality of light sources of the rotor blades of the plurality of rotors on and off. Further in particular, the control unit is configured to switch the plurality of light sources on/off in quick succession, depending on their position during the rotation of the rotor blades. The switching on/off in quick succession means that the control unit is capable of providing a location-selective illumination of the light sources during the rotation of the rotor blades. [0010] The coordinated control operates to provide a meaningful flight direction indication to a human observer, i.e. to an observer having the processing capabilities of a human eye and a human brain. The flight direction indication is therefore indicative of the momentary flight direction of the UAV to a human observer. The type of screen, as provided across the plurality of rotors by the coordinated control of the plurality of light sources of the rotor blades of the plurality of rotors, is a screen in the human observer's frame of reference.)

The motivation for combining Dooley and Nevins as set forth in claim 1 is equally applicable to claim 7. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dooley, further incorporating Nevins and Pawliczek in video/camera technology. One would be motivated to do so, to incorporate an illumination enable unit to selectively turn and off illumination systems as directed by a flight controller. This functionality will improve user experience.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (U.S. Pub. No. 20210164785 A1), in view of Nevins (U.S. Pub. No. 20220051483 A1), further in view of Xu (U.S. Pub. No. 20200389642 A1).

Regarding to claim 9:

9. Dooley teach the method of claim 8, in which the first camera system is a depth camera system, (Dooley [0060] FIG. 3C provides activity time windows for a flood infrared illumination source interval, an infrared depth camera exposure interval) the first illumination system is an infrared (IR) pattern projection illumination system, (Dooley [0020] a visual positioning system further comprises: at least one second camera configured to detect infrared wavelengths; and a structured infrared illumination source configured to cyclically illuminate an environment within a field of view of the at least one second camera with a structured infrared illumination pattern during a structured illumination interval. [0060] FIG. 3C provides activity time windows for a flood infrared illumination source interval, an infrared depth camera exposure interval) 

Dooley do not explicitly teach the second camera system is a red, green, blue (RGB) camera system, and the second illumination system is a floodlight illumination system.

However Nevins teach the second camera system is a red, green, blue (RGB) camera system, (Nevins [0039] the spatial mapping camera 300 may include the following features: depth camera access and mode control (a passive IR mode, plus wide and narrow field-of-view depth modes); RGB camera access and control (for example, exposure and white balance); a motion sensor (gyroscope and accelerometer) access; synchronized depth-RGB camera streaming with configurable delay between cameras; external device synchronization control with configurable delay offset between devices; camera frame meta-data access for image resolution, timestamp, etc.; and device calibration data access) 

However Xu teach and the second illumination system is a floodlight illumination system. (Xu [0040] First, the acquisition camera 13 is controlled to acquire a target floodlight image under the illumination of the floodlight illumination source. The target floodlight image mentioned herein is a floodlight image including a target. In the existing technology, a resolution of a depth image output by a depth camera such as Microsoft Kinect or Intel realsense is usually a VGA resolution, that is, 640×480, or a lower resolution)

The motivation for combining Dooley and Nevins as set forth in claim 1 is equally applicable to claim 9. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dooley, further incorporating Nevins and Xu in video/camera technology. One would be motivated to do so, to incorporate the second illumination system is a floodlight illumination system. This functionality will improve quality of image.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (U.S. Pub. No. 20210164785 A1), in view of Nevins (U.S. Pub. No. 20220051483 A1), further in view of Xu (U.S. Pub. No. 20200389642 A1) and 
Kowalewski (U.S. Pub. No. 20210133407 A1).

Regarding to claim 10:

10. Dooley teach the method of claim 9, Dooley do not explicitly teach further comprising triggering the IR pattern projection illumination system or the floodlight illumination system at a frequency greater than a human eye sampling rate.

However Kowalewski teach further comprising triggering the IR pattern projection illumination system (Kowalewski [0043] At block 708, image data may be captured during the exposure period of the second frame, e.g., by a camera or an image sensor configured to capture infrared images) or the floodlight illumination system at a frequency greater than a human eye sampling rate. (Kowalewski Fig. 4 [0020] following the end of the exposure period, a second illumination source of the symbology reader is turned activated in a “dummy pulse” [extra] during a non-exposure period of the first frame. In a subsequent frame, the second illumination source is activated concurrently with an exposure period of the image sensor, while the first illumination source is activated in a dummy pulse during a non-exposure period following the end of the exposure period of the second frame. The dummy pulses effectively increase the illumination frequency for each illumination source from 30 to 60 Hz. This change effectively eliminates any appearance of blinking or flickering to the user. Advantageously, because the dummy pulses are activated during non-exposure periods, the dummy pulses have no effect on the image data captured by the image sensor. In instances in which the symbology reader includes more than two illumination sources, any illumination sources that are not activated during the exposure period flash a dummy pulse during the non-exposure period to ensure that each illumination source is activated at a rate greater than 50 Hz. It’s well known in the art that human eye sampling rate is 30 frame per second)

The motivation for combining Dooley, Nevins and Xu as set forth in claim 9 is equally applicable to claim 10. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dooley, further incorporating Nevins, Xu and Kowalewski in video/camera technology. One would be motivated to do so, to incorporate comprising triggering the IR pattern projection illumination system or the floodlight illumination system at a frequency greater than a human eye sampling rate. This functionality will improve image perception.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (U.S. Pub. No. 20210164785 A1), in view of Nevins (U.S. Pub. No. 20220051483 A1), further in view of Kowalewski (U.S. Pub. No. 20210133407 A1).

Regarding to claim 11:

11. Dooley teach the method of claim 8, Dooley do not explicitly teach further comprising inserting dummy pulses into an illumination triggering sequence to trigger at a frequency greater than a human eye sampling rate use.

However Kowalewski teach further comprising inserting dummy pulses into an illumination triggering sequence to trigger at a frequency greater than a human eye sampling rate use. (Kowalewski Fig. 4 [0020] following the end of the exposure period, a second illumination source of the symbology reader is turned activated in a “dummy pulse” [extra] during a non-exposure period of the first frame. In a subsequent frame, the second illumination source is activated concurrently with an exposure period of the image sensor, while the first illumination source is activated in a dummy pulse during a non-exposure period following the end of the exposure period of the second frame. The dummy pulses effectively increase the illumination frequency for each illumination source from 30 to 60 Hz. This change effectively eliminates any appearance of blinking or flickering to the user. Advantageously, because the dummy pulses are activated during non-exposure periods, the dummy pulses have no effect on the image data captured by the image sensor. In instances in which the symbology reader includes more than two illumination sources, any illumination sources that are not activated during the exposure period flash a dummy pulse during the non-exposure period to ensure that each illumination source is activated at a rate greater than 50 Hz. It’s well known in the art that human eye sampling rate is 30 frame per second)

The motivation for combining Dooley and Nevins as set forth in claim 1 is equally applicable to claim 11. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dooley, further incorporating Nevins and Kowalewski in video/camera technology. One would be motivated to do so, to incorporate inserting dummy pulses into an illumination triggering sequence to trigger at a frequency greater than a human eye sampling rate use. This functionality will improve reliability.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (U.S. Pub. No. 20210164785 A1), in view of Nevins (U.S. Pub. No. 20220051483 A1), further in view of Ma (U.S. Pub. No. 20210400193 A1).

Regarding to claim 12:

12. Dooley teach the method of claim 8, Dooley do not explicitly teach further comprising: reducing brightness of the first illumination system; and increasing brightness of the second illumination system.

However Ma teach further comprising: reducing brightness of the first illumination system; and increasing brightness of the second illumination system. (Ma [0140] Additionally, in some cases, the first camera 501 and the second camera 502, may receive unequal amounts of light, may process light and/or image data differently (e.g., due to differences in camera hardware and/or software), and/or may be miscalibrated. Unequal levels of brightness or another image property between a first image frame from the first camera 501 and a second image frame from the second camera 502 can cause a visible seam in a combined image generated by combining the first image with the second image. In some examples, the device 500 may increase or decrease brightness in a first image frame from the first camera 501, may increase or decrease brightness in a second image frame from the second camera 502, or both)

The motivation for combining Dooley and Nevins as set forth in claim 1 is equally applicable to claim 12. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dooley, further incorporating Nevins and Ma in video/camera technology. One would be motivated to do so, to incorporate educing brightness of the first illumination system; and increasing brightness of the second illumination system. This will enhance functionality.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (U.S. Pub. No. 20210164785 A1), in view of Nevins (U.S. Pub. No. 20220051483 A1), further in view of Van (U.S. Pub. No. 20200126378 A1).

Regarding to claim 13:

13. Dooley teach the method of claim 8, further comprising: the first camera system exposure and the second camera system (Dooley Fig. 1 – 21, 22)

Dooley do not explicitly teach transmitting exposure to a set of night vision goggles; and synchronizing a frame rate of the night vision goggles with a frame rate of the second camera system.

However Van teach transmitting exposure (Van [0029] the processor 32 can execute a program 70 stored in the non-transient memory storage 34 to control the IR lights 19, the visible lights 20, the imager 26, and the media encoder 30 to improve image quality, particularly in the “night mode,” for ultimately producing an encoded media stream with improved video images which may be transmitted by the I/O communication device 36.)
to a set of night vision goggles; (Van [0007] In one aspect, the present invention can provide an enhancement to night video quality. A white (visible light) LED (Light Emitting Diode) or spotlight can be used in combination with IR/night vision to collect images using different light sources to blend both IR and color images to create an enhanced (visually improved) video image. By blending the images, a richer, more valuable experience in night mode can be created by enabling some of the blended image/video to contain color on closer objects) and synchronizing a frame rate of the night vision goggles with a frame rate of the second camera system. (Van [0008] to minimize excessive current draw, the IR and white LED's can be selectively synchronized with frame captures, and a blending function similar to High Dynamic Range (HDR) blending can execute to blend the night vision (IR image) with the day mode image (color using light LED's) [second camera system]. Moreover, modulation of the IR and white LED's could coincide with the frame capture rate to improve battery life in such cameras that are battery powered devices)

The motivation for combining Dooley and Nevins as set forth in claim 1 is equally applicable to claim 13. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dooley, further incorporating Nevins and Van in video/camera technology. One would be motivated to do so, to incorporate transmitting exposure to a set of night vision goggles; and synchronizing a frame rate of the night vision goggles with a frame rate of the second camera system. This will enhance capability.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (U.S. Pub. No. 20210164785 A1), in view of Nevins (U.S. Pub. No. 20220051483 A1), further in view of Van (U.S. Pub. No. 20200126378 A1) and Ma (U.S. Pub. No. 20210400193 A1).

Regarding to claim 14:

14. Dooley teach the method of claim 13, Dooley do not explicitly teach further comprising adjusting a first illumination system brightness to a lesser brightness relative to the second illumination system.

However Ma teach further comprising adjusting a first illumination system brightness to a lesser brightness relative to the second illumination system. (Ma [0140] in some cases, the first camera 501 and the second camera 502, may receive unequal amounts of light [illumination], may process light and/or image data differently (e.g., due to differences in camera hardware and/or software), and/or may be miscalibrated. Unequal levels of brightness or another image property between a first image frame from the first camera 501 and a second image frame from the second camera 502 can cause a visible seam in a combined image generated by combining the first image with the second image. In some examples, the device 500 may increase or decrease brightness in a first image frame from the first camera 501, may increase or decrease brightness in a second image frame from the second camera 502, or both)

The motivation for combining Dooley, Nevins and Van as set forth in claim 13 is equally applicable to claim 14. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dooley, further incorporating Nevins, Van and Ma in video/camera technology. One would be motivated to do so, to incorporate adjusting a first illumination system brightness to a lesser brightness relative to the second illumination system. This will enhance functionality.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (U.S. Pub. No. 20220057519 A1), in view of Burgess (U.S. Pub. No. 9849981 B1).

Regarding to claim 16:

16. Goldstein teach the method of claim 15, Goldstein do not explicitly teach in which modulating the light source creates a unique identifier.

However Burgess teach in which modulating the light source creates a unique identifier. (Burgess col. 24 line 30-39 at block 308, image coordinates of the light source can be identified within the obtained image data. For example, the image data obtained by the imaging system can be analyzed to identify a pattern in the image data that corresponds to the light sources. The image analysis can include identifying a pattern within the obtained image, a particular wavelength, a particular modulation pattern, or another identifiable feature corresponding to the light sources mounted on the payload-release device.)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Goldstein, further incorporating Burgess in video/camera technology. One would be motivated to do so, to incorporate in which modulating the light source creates a unique identifier. This functionality will improve accuracy.

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (U.S. Pub. No. 20220057519 A1), in view of Kowalewski (U.S. Pub. No. 20210133407 A1).

Regarding to claim 17:

17. Goldstein teach the method of claim 15, Goldstein do not explicitly teach in which modulating the light source adds an extra pulse during a time when neither a first camera system nor a second camera system is exposing.

However Kowalewski teach in which modulating the light source adds an extra pulse during a time when neither a first camera system nor a second camera system is exposing. (Kowalewski Fig. 4 [0020] following the end of the exposure period, a second illumination source of the symbology reader is turned activated in a “dummy pulse” [extra pulse] during a non-exposure period of the first frame. In a subsequent frame, the second illumination source is activated concurrently with an exposure period of the image sensor, while the first illumination source is activated in a dummy pulse during a non-exposure period following the end of the exposure period of the second frame. The dummy pulses effectively increase the illumination frequency for each illumination source from 30 to 60 Hz. This change effectively eliminates any appearance of blinking or flickering to the user. Advantageously, because the dummy pulses are activated during non-exposure periods, the dummy pulses have no effect on the image data captured by the image sensor. In instances in which the symbology reader includes more than two illumination sources, any illumination sources that are not activated during the exposure period flash a dummy pulse during the non-exposure period to ensure that each illumination source is activated at a rate greater than 50 Hz. It’s well known in the art that human eye sampling rate is 30 frame per second)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Goldstein, further incorporating Kowalewski in video/camera technology. One would be motivated to do so, to incorporate in which modulating the light source adds an extra pulse during a time when neither a first camera system nor a second camera system is exposing. This functionality will improve reliability.

Regarding to claim 19:

19. Goldstein teach the method of claim 15, Goldstein do not explicitly teach further comprising dropping an illumination period of either a first illumination system or a second illumination system.

However Kowalewski teach further comprising dropping an illumination period of either a first illumination system or a second illumination system. (Kowalewski [0028] FIG. 5 the length of the exposure periods may be modulated so that alternating [dropping an illumination] exposure periods include a pulse from the first illumination source, then a pulse from the second illumination source, and so on.)

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (U.S. Pub. No. 20220057519 A1), in view of Dooley (U.S. Pub. No. 20210164785 A1).

Regarding to claim 18:

18. Goldstein teach the method of claim 15, Goldstein do not explicitly teach in which modulating the light source lengthens a pulse into a time between exposures by a first camera system and a second camera system.

However Dooley teach in which modulating the light source lengthens a pulse (Dooley [0094] a level of intensity of the flood infrared illumination source can be varied (e.g., driven using pulse width modulation))
into a time between exposures (Dooley Fig. 3A – shows space between i1 and i2 which is waiting time as low pulse can be varied using PWM because, Dooley teach any pulse including time between exposures in Fig. 3A can be lengthens using PWM when illumination period is changed) by a first camera system and a second camera system. (Dooley Fig. 1 – 21, 22)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Goldstein, further incorporating Dooley in video/camera technology. One would be motivated to do so, to incorporate which modulating the light source lengthens a pulse into a time between exposures by a first camera system and a second camera system. This functionality will improve efficiency.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (U.S. Pub. No. 20220057519 A1), in view of Ma (U.S. Pub. No. 20210400193 A1).

Regarding to claim 20:

20. Goldstein teach the method of claim 15, Goldstein do not explicitly teach further comprising changing intensity of an illumination period of either a first illumination system or a second illumination system.

However Ma teach further comprising changing intensity of an illumination period of either a first illumination system or a second illumination system. (Ma [0140] in some cases, the first camera 501 and the second camera 502, may receive unequal amounts of light [illumination], may process light and/or image data differently (e.g., due to differences in camera hardware and/or software), and/or may be miscalibrated. Unequal levels of brightness or another image property between a first image frame from the first camera 501 and a second image frame from the second camera 502 can cause a visible seam in a combined image generated by combining the first image with the second image. In some examples, the device 500 may increase or decrease brightness in a first image frame from the first camera 501, may increase or decrease brightness in a second image frame from the second camera 502, or both)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Goldstein, further incorporating Ma in video/camera technology. One would be motivated to do so, to incorporate changing intensity of an illumination period of either a first illumination system or a second illumination system. This will enhance functionality.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482